Citation Nr: 0123051	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  01-04 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to April 
1972.

This claim for increased rating comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2000 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts that continued the 20 
percent evaluation for the veteran's residuals of lumbosacral 
strain.  The veteran perfected an appeal of this 
determination.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (Aug. 
29, 2001 (to be codified as amended at 38 C.F.R. § 3.102).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).

In this regard, the Board notes that the veteran has 
submitted, in support of his claim, a single report of an X-
ray, dated October 2000, ordered by P.R., M.D..  The Board 
notes that this is the doctor that the veteran was seen by 
several times, during his prior claims for increased rating.  
It seems clear from the record that this is the doctor that 
is currently treating the veteran for his lumbosacral strain, 
and it seems likely that there should be available current 
treatment records from this doctor concerning the veteran, or 
at least treatment records from October 2000, the time the 
veteran was sent for X-rays.  As such, mindful of its duty to 
assist the veteran, the Board is of the opinion that this 
doctor must be contacted to assure that all relevant recent 
treatment records are associated with the claims file.

In addition, this law also requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record contains (1) competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).

The Board notes that the veteran was given a VA examination 
in December 2000.  However, the Board agrees with the 
veteran's representative's statement, dated June 2001, that 
this examination was inadequate for compensation evaluation 
purposes.  In this regard, the Board notes that in the case 
of DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the back.  However, 
in that regard, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Upon REMAND, the examiner must take into 
account DeLuca when conducting his examination, and set forth 
all findings in that regard in his report.

Finally, the veteran, specifically in his April 2001 
substantive appeal, has indicated that his disability affects 
his employment.  As such, upon REMAND, a determination should 
be made as to what impact the veteran's disability has on his 
employability.

Accordingly, this case is REMANDED for the following 
development:

1. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names and 
addresses of all medical care 
providers who have recently treated 
him for his lumbosacral strain.  After 
securing any necessary release(s), the 
RO should request copies of all 
indicated records which have not been 
previously secured and associated with 
the claims folder, to particularly 
include any relevant records from 
P.R., M.D.  If the search for any 
requested records yields negative 
results, that fact should clearly be 
documented in the veteran's claim 
file, and he should be so notified.

2. After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the severity of his lumbosacral 
strain.  It is imperative that the 
examiner who is designated to examine 
the veteran reviews the evidence in 
the claims folder, and acknowledges 
such review in the examination report.  
All necessary tests and studies should 
be accomplished, and all clinical 
findings should be set forth in 
detail.  The examiner should comment 
on any functional impairment due to 
pain or weakness and the pathology 
associated with any pain or weakness 
should be described.  With respect to 
the subjective complaints of pain, the 
examiner should comment on whether the 
pain is visibly manifested on movement 
of the lumbar spine.  The examiner 
should also comment on the presence 
and degrees of, or absence of, muscle 
spasm and/or atrophy attributable to 
the veteran's lumbosacral strain, and 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due pain or weakness 
attributable to the veteran's 
lumbosacral strain.  Based on a review 
of the records contained in the claims 
folder and results of the examination, 
the examiner should also provide an 
opinion on the following:  Does the 
veteran's lumbosacral strain alone 
render him unemployable?  Does the 
veteran's lumbosacral strain alone 
cause marked interference with his 
employment?  The examiner must set 
forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim of entitlement to an increased 
evaluation for residuals of 
lumbosacral strain, currently rated as 
20 percent disabling.  The rating 
determination should reflect 
consideration of the provisions of 
38 C.F.R. §§ 3.321(b)(1) and 4.16(a)-
(b), in light of the additional 
evidence associated with the claims 
file.  The RO must provide adequate 
reasons and bases for its 
determination.

If the benefit sought on appeal remains denied, the RO should 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case, and afford him the 
opportunity to provide written or other argument in response 
thereto before the claims file is returned to the Board for 
further appellate consideration.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the appellant until he is notified by the RO.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


